NUMBER 13-20-00030-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ADOLFO GARCIA YBARRA JR.,                                                   Appellant,

                                           v.

WARDEN STRONG, ET AL.,                                                      Appellees.


                     On appeal from the 278th District Court
                           of Walker County, Texas.


                         ORDER OF ABATEMENT
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      On October 5, 2020, the Clerk of the Court notified appellant that his brief in this

cause was past due. On December 2, 2020, the Court received correspondence from

appellant indicating he has not received communication from his court-appointed counsel.

      Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings, pursuant to Rule 38.8(a)(2) of the Texas Rules of Appellate
Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) why appellant's

counsel has failed to file a brief and whether counsel has effectively abandoned the

appeal; (2) whether appellant has been denied effective assistance of counsel; (3)

whether appellant's counsel should be removed; and (4) whether appellant remains

indigent and entitled to court appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to court-

appointed counsel, the trial court shall appoint new counsel to represent appellant in this

appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                         PER CURIAM


Delivered and filed this the
14th day of December.